UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1091



MARY F. BEARD, Widow of Boyd T. Beard,

                                                          Petitioner,

          versus


UNITED STATES STEEL CORPORATION; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-945-BLA; 04-6291-BLA)


Submitted:   July 20, 2007                 Decided:   August 16, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry L. Rowe, Kelly Elswick-Hall, LARRY L. ROWE, ATTORNEYS AT LAW,
Charleston, West Virginia, for Petitioner. Howard G. Salisbury,
Jr., KAY CASTO & CHANEY PLLC, Charleston, West Virginia, for
Respondent United States Steel.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mary F. Beard, widow of Boyd T. Beard, seeks review of

the Benefits Review Board’s decision and order affirming the

administrative law judge’s denial of black lung benefits pursuant

to 30 U.S.C. §§ 901-945 (2000).   Our review of the record discloses

that the Board’s decision is based upon substantial evidence and is

without reversible error.   Accordingly, we affirm for the reasons

stated by the Board.   Beard v. U.S. Steel Corp., Nos. 05-945-BLA;

04-6291-BLA (BRB Aug. 14, 2006).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -